Citation Nr: 1818308	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating of total disability based on individual unemployability (TDIU) prior to February 1, 2010.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied an award of total disability based on individual unemployability (TDIU).  The Veteran timely appealed.  In March 2014, during the pendency of the appeal, the RO issued a new rating decision, awarding the Veteran TDIU with an effective date of February 2014.  In November 2016, the RO provided the Veteran a statement of the case (SOC) granting an effective date of February 1, 2010, for TDIU. 
The Board has recharacterized the issue on appeal to reflect the Veteran's award of  TDIU with an effective date of February 1, 2010. 


FINDING OF FACT

On the record, the Veteran, via his representative, withdrew his appeal for entitlement to an earlier effective date for his grant of TDIU, in an October 2016 written email correspondence between the Veteran's representative and the RO with jurisdiction of the Veteran's claim.   


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal for entitlement to an earlier effective date for his grant of TDIU have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

Here, in an October 2016 email exchange, the RO's decision review officer (DRO) informed the Veteran's representative that she was providing the Veteran new ratings for his disabilities and that the Veteran would be granted TDIU from February 1, 2010, and noted that this would resolve the Veteran's TDIU appeal, which had already been certified to the Board.  In a response to that email correspondence, the Veteran's representative noted that she had spoken with the Veteran, and wrote, "this satisfies all issues to include TDIU at BVA."  The Board finds that by way of his representative's October 2016 written statement, the Veteran expressly withdrew his appeal for entitlement to an earlier effective date for a grant of TDIU.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.


ORDER

The claim of entitlement to a rating of total disability based on individual unemployability (TDIU) prior to February 1, 2010 is dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


